UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7902



MICHAEL MCEVILY,

                                            Plaintiff - Appellant,

          versus


OFFICER KEATON; OFFICER HUMPHRIES; JANE DOE,
a/k/a Miss Sue,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-279)


Submitted:   February 21, 2002             Decided:   March 6, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael McEvily, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael McEvily seeks to appeal the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

dismiss the appeal for lack of jurisdiction because McEvily’s

notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on Sep-

tember 17, 2001.    Giving him the benefit of Fed. R. App. P. 4(c)

and Houston v. Lack, 487 U.S. 266 (1988), McEvily’s notice of

appeal was filed, at the earliest, on October 28, 2001.    Because

McEvily failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                          DISMISSED


                                 2